           Case 15-35985           Doc 189     Filed 10/18/18 Entered 10/18/18 14:37:52                Desc Main
                                                Document     Page 1 of 13



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: FERRARI, ROBERT J.                             §      Case No. 15-35985
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              David R. Brown, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $49,011.00                              Assets Exempt:      $35,235.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $53,993.47               Claims Discharged
                                                                   Without Payment:      $797,990.75


      Total Expenses of Administration:    $56,006.53




                3) Total gross receipts of $110,000.00 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $110,000.00 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
          Case 15-35985          Doc 189      Filed 10/18/18 Entered 10/18/18 14:37:52                Desc Main
                                               Document     Page 2 of 13



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $423,119.85          $148,119.85          $148,119.85                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $55,306.53           $56,006.53           $56,006.53


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $447,978.92          $404,005.30          $404,005.30           $53,993.47


   TOTAL DISBURSEMENTS                           $871,098.77          $607,431.68          $608,131.68          $110,000.00




              4) This case was originally filed under chapter 7 on 10/22/2015, and it was converted to chapter 7 on
      10/17/2016. The case was pending for 23 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        10/09/2018                        By: /s/ David R. Brown
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 15-35985             Doc 189          Filed 10/18/18 Entered 10/18/18 14:37:52                         Desc Main
                                                          Document     Page 3 of 13




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                               $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                            RECEIVED

 personal residence                                                                             1110-000                              $110,000.00

                             TOTAL GROSS RECEIPTS                                                                                     $110,000.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS              CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED               PAID
                                              CODE            (from Form 6D)


       2        Chase Records                 4110-000                         NA           $148,119.85            $148,119.85              $0.00
                CenterAttn:
                Correspondence Mail
      N/F       Nationwide Mortgage           4110-000                $35,000.00                       NA                  NA                  NA
                and Realty, LLC
      N/F       Nationwide Mortgage           4110-000              $240,000.00                        NA                  NA                  NA
                and Realty, LLC
      N/F       Wash Mutual                   4110-000              $148,119.85                        NA                  NA                  NA
                Mtg/Chase Home
                Finance

                   TOTAL SECURED                                    $423,119.85             $148,119.85            $148,119.85              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-35985                Doc 189      Filed 10/18/18 Entered 10/18/18 14:37:52              Desc Main
                                                       Document     Page 4 of 13




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                           UNIFORM          CLAIMS               CLAIMS              CLAIMS              CLAIMS
   PAYEE                                    TRAN.         SCHEDULED             ASSERTED            ALLOWED               PAID
                                            CODE

 Trustee, Fees - David R. Brown            2100-000                   NA             $8,750.00          $8,750.00        $8,750.00

 Attorney for Trustee Fees -               3110-000                   NA          $40,629.00        $40,629.00          $40,629.00
 SPRINGER BROWN, LLC
 Attorney for Trustee, Expenses -          3120-000                   NA             $2,265.27          $2,265.27        $2,265.27
 SPRINGER BROWN, LLC
 Charges, U.S. Bankruptcy Court            2700-000                   NA                $0.00            $700.00             $700.00

 Bond Payments - INTERNATIONAL             2300-000                   NA               $33.00             $33.00              $33.00
 SURETIES, LTD.
 Banking and Technology Service            2600-000                   NA              $879.26            $879.26             $879.26
 Fee - Rabobank, N.A.
 Realtor for Trustee Fees (Real            3510-000                   NA             $2,750.00          $2,750.00        $2,750.00
 Estate Commissions) - Berkshire
 Hathaway Home Services
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                      NA          $55,306.53        $56,006.53          $56,006.53
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                UNIFORM              CLAIMS                CLAIMS              CLAIMS               CLAIMS
           PAYEE
                               TRAN. CODE          SCHEDULED              ASSERTED            ALLOWED                PAID

                                                                  None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                CLAIMS
                                           UNIFORM           CLAIMS
                                                                               ASSERTED             CLAIMS              CLAIMS
 CLAIM NO.           CLAIMANT               TRAN.         SCHEDULED
                                                                            (from Proofs of        ALLOWED               PAID
                                            CODE         (from Form 6E)
                                                                                 Claim)

     N/F       Illinois State Attorney      5800-000               $0.00                  NA                 NA                  NA


     N/F       Illinois State Attorney      5800-000               $0.00                  NA                 NA                  NA
               Child Support Division

            TOTAL PRIORITY
           UNSECURED CLAIMS                                        $0.00                $0.00              $0.00               $0.00




UST Form 101-7-TDR ( 10 /1/2010)
          Case 15-35985              Doc 189   Filed 10/18/18 Entered 10/18/18 14:37:52        Desc Main
                                                Document     Page 5 of 13




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                       UNIFORM         CLAIMS
                                                                        ASSERTED         CLAIMS            CLAIMS
 CLAIM NO.        CLAIMANT              TRAN.       SCHEDULED
                                                                     (from Proofs of    ALLOWED             PAID
                                        CODE       (from Form 6F)
                                                                          Claim)

     1       Discover Bank              7100-000               NA             $882.50      $882.50          $117.94
             Discover Products Inc

     3       Capital One Bank           7100-000               NA             $172.38      $172.38           $23.04
             (USA), N.A.
             by American
             InfoSource LP as agent


     4       American Express           7100-000               NA             $269.22      $269.22           $35.98
             Centurion Bank
             c o Becket and Lee
             LLP

     5       FirstMerit Bank, N.A.      7100-000               NA         $248,100.77   $248,100.77    $33,157.54
             Michelle G Novick
             Arnstein & Lehr LLP

     6       eCAST Settlement           7100-000               NA          $40,416.35    $40,416.35        $5,401.46
             Corporation

     7       Brown, Udell,              7100-000               NA               $0.00         $0.00           $0.00
             Pomerantz, &
             DelrahimAttn: Andrew
             Allen Jacobson, Esq.

     8       Brown, Udell,              7100-000               NA         $114,164.08   $114,164.08    $15,257.51
             Pomerantz, & Delrahim

    N/F      American Express           7100-000            $41.00                NA            NA               NA


    N/F      American Express           7100-000            $41.00                NA            NA               NA


    N/F      Brown, Udell,              7100-000        $64,045.85                NA            NA               NA
             Pomerantz, & Delrahim

    N/F      Brown, Udell,              7100-000        $64,045.85                NA            NA               NA
             Pomerantz, & Delrahim

    N/F      Capital One                7100-000           $366.00                NA            NA               NA


    N/F      Capital One                7100-000            $12.00                NA            NA               NA


    N/F      Capital One                7100-000            $12.00                NA            NA               NA



UST Form 101-7-TDR ( 10 /1/2010)
          Case 15-35985             Doc 189   Filed 10/18/18 Entered 10/18/18 14:37:52   Desc Main
                                               Document     Page 6 of 13


    N/F     Capital One                7100-000         $366.00            NA             NA            NA


    N/F     Citibank                   7100-000       $34,745.00           NA             NA            NA


    N/F     Citibank Citicorp Credt    7100-000       $34,745.00           NA             NA            NA
            Srvs/Central BK

    N/F     Discover Financial         7100-000        $2,251.00           NA             NA            NA


    N/F     Discover Financial         7100-000        $2,251.00           NA             NA            NA


    N/F     FirstMerit Bank, N.A.      7100-000      $122,528.61           NA             NA            NA


    N/F     FirstMerit Bank, N.A.      7100-000      $122,528.61           NA             NA            NA
            Receiver - Midwest
            Bank & Trust Co.

    N/F     Huntington Bancshares      7100-000            $0.00           NA             NA            NA
            Incorporated

            TOTAL GENERAL
           UNSECURED CLAIMS                          $447,978.92   $404,005.30    $404,005.30    $53,993.47




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 15-35985                         Doc 189           Filed 10/18/18 Entered 10/18/18 14:37:52                                   Desc Main
                                                                            Document     Page 7 of 13
                                                                 Form 1
                                                                                                                                                                Exhibit 8
                                             Individual Estate Property Record and Report                                                                       Page: 1

                                                              Asset Cases
Case No.:    15-35985                                                                                  Trustee Name:      (330580) David R. Brown
Case Name:         FERRARI, ROBERT J.                                                                  Date Filed (f) or Converted (c): 10/17/2016 (c)
                                                                                                       § 341(a) Meeting Date:       11/15/2016
For Period Ending:          10/09/2018                                                                 Claims Bar Date:      02/17/2017

                                        1                                      2                      3                      4                   5                   6

                            Asset Description                               Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                             Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                            Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                       and Other Costs)

    1       personal residence                                              330,000.00                         0.00                           110,000.00                          FA
            3,986 square foot 4 bedroom spanish style single family
            home located at
            810 Brentwood Drive, Bensenville, Illinois 60106-3209
            (DuPage County)
            with a building square footage of 6,371 feet and 14,279
            land square feet
            built in 1975 - APN: 03-24-405-008 - APN Sequence
            Number: 001 - Property
            Indicator: Single Family Residence - Municipality
            Name: ADDISON TWP -
            Municipality Code: 03
            Subdivision Name: BRENTWOOD EAST

            Certified Appraisal from November of 2015 shows a
            value of $330,000.00

    2       Cash                                                                   100.00                      0.00                                   0.00                        FA

    3       Personal individual Checking Account at                            3,500.00                        0.00                                   0.00                        FA
            JP Morgan Chase-account ending in
            0879

    4       Household goods and furnishings,                                   2,675.00                        0.00                                   0.00                        FA
             including a sofa; 2 flatscreen TV's; coffee table; kitchen
            table; refrigerator/freezer; microwave; clothes dryer;
            some pots and pans; 2 beds with dressers and nite
            stands; a few lamps; a telephone; a cell phone;

    5       some family photos; compact discs;                                     350.00                      0.00                                   0.00                        FA
            music cd's

    6       Used clothing for one male adult                                       500.00                      0.00                                   0.00                        FA

    7       a cartier watch and maybe some small                                   400.00                      0.00                                   0.00                        FA
            costume jewelry and maybe another
            watch in debtors safe deposit box at JP
            Morgan Chase in Benesenville.

    8       One Firearm, a colt 38                                                 300.00                      0.00                                   0.00                        FA

    9       Term Life Insurance with Westfield                                       0.00                      0.00                                   0.00                        FA
            Insurance Company. Debtor believes he
            owns the policy with his children as
            beneficiaries or his estate with the
            children as beneficiaries of his estate, not
            sure but no cash value.

   10       401 (k) invested with American Funds,                            10,000.00                         0.00                                   0.00                        FA
            recently fluctuating between $7,500 -
            $10,000 - $200 interest and dividend
            estimate per month.

   11       1000 Shares of Best Seats Available, Inc.                               10.00                      0.00                                   0.00                        FA
             little to no value.
            Domain Name of bestseatsavailable.com owned by the
            corporation appraised 1/28/2016 for under $800.00 and
            Web Page. Any Inventory of Best Seats Available, Inc.
            is listed in item 41. Location: 810 Brentwood Drive,
            Bensenville IL 60106, 100% ownership

   12       Debtor does not receive any but pays                                     0.00                      0.00                                   0.00                        FA
            support for his 9 year old daughter,


UST Form 101-7-TDR ( 10 /1/2010)
                   Case 15-35985                         Doc 189           Filed 10/18/18 Entered 10/18/18 14:37:52                                   Desc Main
                                                                            Document     Page 8 of 13
                                                                  Form 1
                                                                                                                                                                Exhibit 8
                                              Individual Estate Property Record and Report                                                                      Page: 2

                                                               Asset Cases
Case No.:     15-35985                                                                                 Trustee Name:      (330580) David R. Brown
Case Name:         FERRARI, ROBERT J.                                                                  Date Filed (f) or Converted (c): 10/17/2016 (c)
                                                                                                       § 341(a) Meeting Date:       11/15/2016
For Period Ending:          10/09/2018                                                                 Claims Bar Date:      02/17/2017

                                         1                                     2                      3                      4                   5                   6

                            Asset Description                               Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                             Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                            Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                       and Other Costs)

   13       Cause of action currently pending in the                          Unknown                          0.00                                   0.00                        FA
            US District Court:
            FirstMerit Bank, N.A., a national banking association,
            as successor in interest to the FDIC, as receiver for
            Midwest Bank and Trust Company v. v. Ferrari et al.
            Debtor is one of several counterclaimants in that
            proceeding-case number 1:13-cv-06625. Debtor
            believes it may have been dropped.

            From Court Docket:
            04/18/2014 41 ANSWER to Complaint,
            COUNTERCLAIM filed by Juan Salgado, Maria Ferrari,
            Robert Ferrari, 2425 W. Cortland Properties, Inc.
            against FirstMerit Bank, N.A. by Juan Salgado, Maria
            Ferrari, Robert Ferrari, 2425 W. Cortland Properties,
            Inc. (Attachments: #1 Notice of Filing Notice of Filing &
            Certificate of Service)(King, Bryan)(Entered:
            04/18/2014)

   14       Debtor had given his daughter and son in                                 0.00                      0.00                                   0.00                        FA
            law around $171,000 to fix up their home
            after they purchased in on our about 1/17/2006, Debtor
            thinks he had an unsecured note with a 5 years term
            that expired and with the real estate meltdown debtor
            was never paid back as there was no equity and the
            note was worthless. Debtor has no expectation of
            being paid back nor has debtor received any money
            from his daughter or son in law in relation to this.

   15       Potential Fraudulent transfer of $265,000                         Unknown                          0.00                                   0.00                        FA
            of which around $17,000 was paid
            directly by Debtor to FirstMerit Banknak
            to release secured collateral of debtors principal
            residence and which debtor is not sure if line is being
            put on in violation of the settlement from around April of
            2015.
            Amended schedules added additional following
            language:
            Potential Fraudulent transfer of $265,000 of which
            around $17,000 was paid directly by Debtor to
            FirstMerit Bank,N.A., a national banking association, as
            successor in interest to the FDIC, as receiver for
            Midwest Bank and Trust, to release secured collateral
            of debtors principal residence and which debtor is not
            sure if line is being put on in violation of the settlement
            from around April of 2015. Action may now be against
            Huntington Bancshares Inc. that is acquiring FirstMerit
            Corp.
            Recovery of any net proceeds that are not otherwise
            exempt shall be paid into the plan for the benefit of the
            unsecured creditors,

   16       Licensed Illinois Realtor                                                0.00                      0.00                                   0.00                        FA

   17       Illinois Drivers License                                                 0.00                      0.00                                   0.00                        FA

   18       2010 Mercedes-Benz 550S 4Matic 4 door                            28,926.00                         0.00                                   0.00                        FA
            sedan with 51,000 miles in good
            condition and full coverage insurance
            with State Farm
             VIN: WDDNG8GB5AA361054 - Location: 810
            Brentwood Drive, Bensenville IL 60106 Edmonds value
            26,029.00 Value from Edmonds and $31,823.00 value
            from Kelly Blue Book

   19       Diversified Real Properties, Ltd. (u)                                  500.00                      0.00                                   0.00                        FA
            Location: 810 Brentwood Drive, Bensenville, IL 60106
            Listed on Amended Schedules




UST Form 101-7-TDR ( 10 /1/2010)
                  Case 15-35985                       Doc 189          Filed 10/18/18 Entered 10/18/18 14:37:52                                 Desc Main
                                                                        Document     Page 9 of 13
                                                                Form 1
                                                                                                                                                          Exhibit 8
                                            Individual Estate Property Record and Report                                                                  Page: 3

                                                             Asset Cases
Case No.:    15-35985                                                                            Trustee Name:      (330580) David R. Brown
Case Name:         FERRARI, ROBERT J.                                                            Date Filed (f) or Converted (c): 10/17/2016 (c)
                                                                                                 § 341(a) Meeting Date:       11/15/2016
For Period Ending:         10/09/2018                                                            Claims Bar Date:      02/17/2017

                                       1                                   2                    3                      4                   5                   6

                           Asset Description                            Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

   20       Potential cause of action v. FIRSTMERIT                       Unknown                        0.00                                   0.00                        FA
            BANK, N.A., a national banking
            association, as successor in interest to
            the FDIC, as receiver for Midwest Bank
            and Trust Company, related to any share
            loss agreement with the FDIC for any
            payments received by FirstMerit Bank
            from the FDIC or from any third party for
            the loan related to the debtor in which
            FirstMerit is making a claim in this matter.
            Action may now be against Huntington
            Bancshares Inc. that is acquiring
            FirstMerit Corp. Recovery of any net
            proceeds that are not otherwise exempt
            shall be paid into the plan for the benefit
            of the unsecured creditors. (u)
            Listed on Amended schedules

   21       Potential causes of action for damages                        Unknown                        0.00                                   0.00                        FA
            against FIRSTMERIT BANK, N.A., a
            national banking association, as
            successor in interest to the FDIC, as
            receiver for Midwest Bank and Trust
            Company, for damage including but not
            limited to (1) Breach of Contract; (2)
            Consumer Fraud; (3) Common Law
            Fraud; and/or (4) Manipulation of Libor
            Index Interest Rates related to a loans
            to2425 W Cortland Properties, Inc.,
            and/or Stave Properties, in which the
            Debtor is a member and is also a
            guarantor of those loans. Action may now
            be against Huntington Bancshares Inc.
            that is acquiring FirstMerit Corp.
            Recovery of any net proceeds that are
            not otherwise exempt shall be paid into
            the plan for the benefit of the unsecured
            creditors. (u)
            Listed on Amended scheudules

   22       Ticket Inventory in Best Seats Available,                      1,750.00                      0.00                                   0.00                        FA
            Inc. $4,848 but the purchase of the
            tickets was charged on credit card -
            Inventory owned by Best Seats Available
            Inc. (u)
            Listed on Amended schedules
            Asset is corporate asset. Stock in Best Seats Available
            is already a scheduled asset.


   22       Assets Totals (Excluding unknown values)                   $379,011.00                      $0.00                         $110,000.00                     $0.00




UST Form 101-7-TDR ( 10 /1/2010)
               Case 15-35985             Doc 189        Filed 10/18/18 Entered 10/18/18 14:37:52                          Desc Main
                                                        Document      Page 10 of 13
                                                        Form 1
                                                                                                                                  Exhibit 8
                                    Individual Estate Property Record and Report                                                  Page: 4

                                                     Asset Cases
Case No.:   15-35985                                                         Trustee Name:      (330580) David R. Brown
Case Name:      FERRARI, ROBERT J.                                           Date Filed (f) or Converted (c): 10/17/2016 (c)
                                                                             § 341(a) Meeting Date:    11/15/2016
For Period Ending:     10/09/2018                                            Claims Bar Date:     02/17/2017


 Major Activities Affecting Case Closing:

                           Trustee has filed an objection to discharge, which, as of September 30, 2017, is in the discovery phase.
                           Trustee anticipates a trial in December or January. Trustee has also filed a motion to compromise certain
                           claims regarding the sale of Debtor's residence and the disposition of the second mortgage thereon. That
                           motion is to be heard on October 20, 2017. If approved, the settlement will bring $110,000 in funds into the
                           estate.

 Initial Projected Date Of Final Report (TFR): 06/29/2018            Current Projected Date Of Final Report (TFR):   05/22/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 15-35985                Doc 189       Filed 10/18/18 Entered 10/18/18 14:37:52                             Desc Main
                                                               Document      Page 11 of 13
                                                              Form 2                                                                         Exhibit 9
                                                                                                                                             Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              15-35985                                          Trustee Name:                    David R. Brown (330580)
Case Name:             FERRARI, ROBERT J.                                Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***6671                                        Account #:                       ******4000 Checking
For Period Ending: 10/09/2018                                            Blanket Bond (per case limit): $77,173,558.00
                                                                         Separate Bond (if applicable): N/A
    1          2                          3                                    4                               5                6                     7

  Trans.    Check or        Paid To / Received From         Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                          Tran. Code       $                  $

 11/01/17     {1}        Michael Auriemma                Adversary settlement payment        1110-000         110,000.00                                 110,000.00

 11/30/17                Rabobank, N.A.                  Bank and Technology Services        2600-000                               147.66               109,852.34
                                                         Fees

 12/04/17     101        Berkshire Hathaway Home         Commission on 810 Brentwood,        3510-000                            2,750.00                107,102.34
                         Services                        Bensenville

 12/29/17                Rabobank, N.A.                  Bank and Technology Services        2600-000                               150.62               106,951.72
                                                         Fees

 01/31/18                Rabobank, N.A.                  Bank and Technology Services        2600-000                               169.21               106,782.51
                                                         Fees

 02/13/18     102        INTERNATIONAL SURETIES,         BOND # 016073584                    2300-000                                33.00               106,749.51
                         LTD.

 02/28/18                Rabobank, N.A.                  Bank and Technology Services        2600-000                               143.34               106,606.17
                                                         Fees

 03/30/18                Rabobank, N.A.                  Bank and Technology Services        2600-000                               153.33               106,452.84
                                                         Fees

 04/09/18     103        SPRINGER BROWN, LLC                                                                                    42,894.27                 63,558.57

                                                         Attorney Fees                       3110-000                                                     63,558.57

                                                                               $40,629.00

                                                                                             3120-000                                                     63,558.57

                                                                                $2,265.27

 04/30/18                Rabobank, N.A.                  Bank and Technology Services        2600-000                               115.10                63,443.47
                                                         Fees

 06/26/18     104        David R. Brown                  Distribution payment - Dividend     2100-000                            8,750.00                 54,693.47
                                                         paid at 100.00% of $8,750.00;
                                                         Claim # TR Fee; Filed: $8,750.00

 06/26/18     105        Clerk of the Bankruptcy Court   Distribution payment - Dividend     2700-000                               700.00                53,993.47
                                                         paid at 100.00% of $700.00; Claim
                                                         # ; Filed: $0.00

 06/26/18     106        Discover Bank                   Distribution payment - Dividend     7100-000                               117.94                53,875.53
                         Discover Products Inc           paid at 13.36% of $882.50; Claim
                                                         # 1; Filed: $882.50

 06/26/18     107        Capital One Bank (USA), N.A.    Distribution payment - Dividend     7100-000                                23.04                53,852.49
                         by American InfoSource LP as    paid at 13.37% of $172.38; Claim
                         agent                           # 3; Filed: $172.38

 06/26/18     108        American Express Centurion      Distribution payment - Dividend     7100-000                                35.98                53,816.51
                         Bank                            paid at 13.36% of $269.22; Claim
                         c o Becket and Lee LLP          # 4; Filed: $269.22

 06/26/18     109        FirstMerit Bank, N.A.           Distribution payment - Dividend     7100-005                           33,157.54                 20,658.97
                         Michelle G Novick Arnstein &    paid at 13.36% of $248,100.77;
                         Lehr LLP                        Claim # 5; Filed: $248,100.77
                                                         Stopped on 08/27/2018

 06/26/18     110        eCAST Settlement Corporation    Distribution payment - Dividend     7100-000                            5,401.46                 15,257.51
                                                         paid at 13.36% of $40,416.35;
                                                         Claim # 6; Filed: $40,416.35

 06/26/18     111        Brown, Udell, Pomerantz, &      Distribution payment - Dividend     7100-000                           15,257.51                      0.00
                         Delrahim                        paid at 13.36% of $114,164.08;

                                                                                      Page Subtotals:       $110,000.00      $110,000.00       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                          ! - transaction has not been cleared
                      Case 15-35985                  Doc 189        Filed 10/18/18 Entered 10/18/18 14:37:52                                  Desc Main
                                                                    Document      Page 12 of 13
                                                                Form 2                                                                                 Exhibit 9
                                                                                                                                                       Page: 2
                                                Cash Receipts And Disbursements Record
Case No.:                 15-35985                                            Trustee Name:                   David R. Brown (330580)
Case Name:                FERRARI, ROBERT J.                                  Bank Name:                      Rabobank, N.A.
Taxpayer ID #:            **-***6671                                          Account #:                      ******4000 Checking
For Period Ending: 10/09/2018                                                 Blanket Bond (per case limit): $77,173,558.00
                                                                              Separate Bond (if applicable): N/A
    1             2                         3                                         4                             5                     6                      7

  Trans.       Check or      Paid To / Received From             Description of Transaction       Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

                                                              Claim # 8; Filed: $114,164.08

 08/27/18        109      FirstMerit Bank, N.A.               Distribution payment - Dividend    7100-005                                -33,157.54                  33,157.54
                          Michelle G Novick Arnstein &        paid at 13.36% of $248,100.77;
                          Lehr LLP                            Claim # 5; Filed: $248,100.77
                                                              Stopped: check issued on
                                                              06/26/2018

 08/28/18        112      FirstMerit Bank                     reissue final distribution check   7100-000                                 33,157.54                       0.00

                                                COLUMN TOTALS                                                      110,000.00            110,000.00                      $0.00
                                                      Less: Bank Transfers/CDs                                            0.00                  0.00
                                                Subtotal                                                           110,000.00            110,000.00
        true
                                                      Less: Payments to Debtors                                                                 0.00

                                                NET Receipts / Disbursements                                     $110,000.00            $110,000.00


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                 Case 15-35985             Doc 189     Filed 10/18/18 Entered 10/18/18 14:37:52                       Desc Main
                                                       Document      Page 13 of 13
                                                      Form 2                                                               Exhibit 9
                                                                                                                           Page: 3
                                      Cash Receipts And Disbursements Record
Case No.:          15-35985                                 Trustee Name:                   David R. Brown (330580)
Case Name:         FERRARI, ROBERT J.                       Bank Name:                      Rabobank, N.A.
Taxpayer ID #:     **-***6671                               Account #:                      ******4000 Checking
For Period Ending: 10/09/2018                               Blanket Bond (per case limit): $77,173,558.00
                                                            Separate Bond (if applicable): N/A




                                                                                               NET                    ACCOUNT
                                TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS               BALANCES
                                ******4000 Checking                           $110,000.00        $110,000.00                  $0.00

                                                                              $110,000.00             $110,000.00              $0.00




UST Form 101-7-TDR (10 /1/2010)
